Title: From George Washington to Major General Lafayette, 26 June 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                    
                        Dr Marquiss
                        Cranbury [N.J., 26 June 1778]
                    
                    I have received your favor dated at half past four this afternoon, and must refer you to my Letter written about two Hours ago which in effect supersedes the necessity of a particular answer on the points contained in your present one. You will see by that, you are to move to Englishtown, after which it may be in our power to give you countenance & support in case of an Attack, or to cover your retreat should misfortune attend your measures. From your situation at Robins’s tavern and our’s at Cranbury either of these would have been impracticable as we should have been on two distinct roads without any communication. A secondary inducement for directing you to remove to Englishtown is that when the several detachments form a junction the supplies of provisions I trust will be rendered more easy & more certain. I am surprized those on the Road this morning had not arrived at the time of your writing. I am persuaded you will, on every occasion observe the greatest circumspection; However in the instance of your march to Englishtown, I wish you to keep out your flankers at a good distance on your right and your advanced party well in front. My reason for this is, I have this moment received intelligence that the Enemy have posted a picket within less than Two miles of that place. It will also be necessary and as soon as possible for you and Genl Dickinson to understand each other’s situation and to fix on the plan & Signals for co-operating with each other. If this is not done, in case of an attack, Genl Dickinson may not second or facilitate your measures in the smallest degree.
                